Exhibit 4.1 Published CUSIP Number: Credit Agreement Dated as of December 17, 2010 among Telephone and Data Systems, Inc . as the Borrower, Bank of America, N.A. , as Administrative Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto Merrill Lynch, Pierce, Fenner & Smith Incorporated , SunTrust Bank, U.S. Bank National Association, CitiBank, N.A., as Co-Lead Arrangers and Joint Book Managers SunTrust Bank, as Syndication Agent Toronto Dominion (Texas) LLC, Wells Fargo Bank, National Association, U.S. Bank National Association, CoBank, ACB, CitiBank, N.A., as Co-Documentation Agents TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 24 1.03 Accounting Terms 25 1.04 Rounding 26 1.05 Times of Day 26 1.06 Letter of Credit Amounts 26 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 26 2.01 Committed Loans 26 2.02 Borrowings, Conversions and Continuations of Committed Loans 26 2.03 Letters of Credit 28 2.04 Swing Line Loans 37 2.05 Prepayments 41 2.06 Termination or Reduction of Commitments 42 2.07 Repayment of Loans 42 2.08 Interest 43 2.09 Fees 44 2.10 Computation of Interest and Fees 44 2.11 Evidence of Debt 45 2.12 Payments Generally; Administrative Agents Clawback 45 2.13 Sharing of Payments by Lenders 47 2.14 Increase in Commitments 48 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 49 3.01 Taxes 49 3.02 Illegality 53 3.03 Inability to Determine Rates 54 3.04 Increased Costs 54 3.05 Compensation for Losses 56 3.06 Mitigation Obligations; Replacement of Lenders; Like Treatment 57 3.07 Survival 57 ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions 57 4.01 Conditions of Initial Credit Extension 57 4.02 Conditions to all Credit Extensions 59 ARTICLE V. REPRESENTATIONS AND WARRANTIES 60 5.01 Existence, Qualification and Power 60 5.02 Authorization; No Contravention 60 5.03 Governmental Authorization; Other Consents 61 5.04 Binding Effect 61 5.05 Financial Statements; No Material Adverse Effect 61 5.06 Litigation 62 5.07 No Default 62 - i - TABLE OF CONTENTS Page 5.08 Ownership of Property; Liens 62 5.09 Environmental Compliance 62 5.10 Insurance 62 5.11 Taxes 63 5.12 ERISA Compliance 64 5.13 Subsidiaries; Equity Interests 64 5.14 Margin Regulations; Investment Company Act 64 5.15 Disclosure 64 5.16 Compliance with Laws 64 5.17 Taxpayer Identification Number 64 ARTICLE VI. AFFIRMATIVE COVENANTS 65 6.01 Financial Statements 65 6.02 Certificates; Other Information 65 6.03 Notices 67 6.04 Payment of Obligations 68 6.05 Preservation of Existence, Etc 68 6.06 Maintenance of Properties; Office 68 6.07 Maintenance of Insurance 69 6.08 Compliance with Laws 69 6.09 Books and Records 69 6.10 Inspection Rights 70 6.11 Use of Proceeds 70 6.12 Further Assurances 71 ARTICLE VII. NEGATIVE COVENANTS 71 7.01 Liens 71 7.02 Investments 72 7.03 Indebtedness 74 7.04 Fundamental Changes 75 7.05 Dispositions 76 7.06 Restricted Payments 78 7.07 Transactions with Affiliates and Subsidiaries 79 7.08 Burdensome Agreements 79 7.09 Use of Proceeds 79 7.10 Financial Covenants 79 7.11 United States Cellular Corporation 80 7.12 Governmental Programs 80 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 80 8.01 Events of Default 80 8.02 Remedies Upon Event of Default 82 8.03 Application of Funds 83 TABLE OF CONTENTS Page ARTICLE IX. ADMINISTRATIVE AGENT 84 9.01 Appointment and Authority 84 9.02 Rights as a Lender 84 9.03 Exculpatory Provisions 84 9.04 Reliance by Administrative Agent 85 9.05 Delegation of Duties 86 9.06 Resignation of Administrative Agent 86 9.07 Non-Reliance on Administrative Agent and Other Lenders 87 9.08 No Other Duties, Etc 87 9.09 Administrative Agent May File Proofs of Claim 87 ARTICLE X. MISCELLANEOUS 88 10.01 Amendments, Etc 88 10.02 Notices; Effectiveness; Electronic Communication 89 10.03 No Waiver; Cumulative Remedies; Enforcement 92 10.04 Expenses; Indemnity; Damage Waiver 92 10.05 Payments Set Aside 94 10.06 Successors and Assigns 95 10.07 Treatment of Certain Information; Confidentiality 99 10.08 Right of Setoff 100 10.09 Interest Rate Limitation 100 10.10 Counterparts; Integration; Effectiveness 100 10.11 Survival of Representations and Warranties 100 10.12 Severability 101 10.13 Replacement of Lenders 101 10.14 Governing Law; Jurisdiction; Etc 102 10.15 Waiver of Jury Trial 103 10.16 No Advisory or Fiduciary Responsibility 103 10.17 Electronic Execution of Assignments and Certain Other Documents 103 10.18 USA PATRIOT Act 104 10.19 Time of the Essence 104 10.20 Designation as Senior Debt 104 10.21 FCC Approval 104 10.22 Entire Agreement 104 TABLE OF CONTENTS Page SCHEDULES 1.01 Special Entities 2.01 Commitments and Applicable Percentages 2.03 Existing Letters of Credit 5.05 Supplement to Interim Financial Statements 5.13 Subsidiaries; Other Equity Investments 7.01 Existing Liens 7.03 Existing Indebtedness 7.07 Existing Transactions with Affiliates 10.02 Administrative Agents Office; Certain Addresses for Notices EXHIBITS Form of A Committed Loan Notice B Swing Line Loan Notice C Note D Compliance Certificate E-1 Assignment and Assumption E-2 Administrative Questionnaire F Opinion Matters G Joinder Agreement TELEPHONE AND DATA SYSTEMS, INC. CREDIT AGREEMENT This CREDIT AGREEMENT ( Agreement ) is entered into as of December 17, 2010, among TELEPHONE AND DATA SYSTEMS, INC., a Delaware corporation (the  Borrower ), each lender from time to time party hereto (collectively, the  Lenders  and individually, a  Lender ), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. The Borrower has requested that the Lenders provide a revolving credit facility, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below:  Administrative Agent  means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent.  Administrative Agent  s Office  means the Administrative Agent
